DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Furuichi et al. USPG Pub No.: US 2020/0033768.
Regarding Claim 1, Furuichi teaches a heating unit (see figure 2), comprising: 
a heater (22) including a substrate (figure 15, 51 and 30 as discussed in [0061]), a resistance heating element (61) provided on the substrate, and a supply terminal (62) disposed at a first end of the substrate in a longitudinal direction of the heater, the supply terminal being electrically conducted with the resistance heating element (see [0067]-[0068]); 
an endless belt (figure 2, 20) configured to rotate around the heater; 
a holder (23) supporting the heater; 
a heat conductive sheet (figure 15, 40) located between the heater and the holder (see figure 15 and also note that [0117] states that 40 can be a conductive member, states potential materials, and is 10um to 300um [0070]), the heat conductive sheet having a heat conductivity greater than that of the substrate [0117]; and 
a connector (figure 17, 70; although the embodiment of figure 17 is not necessarily relied upon, the connector and terminal portions are universal among embodiments) including a connecting terminal (72) connected to the supply terminal (see figure 17), the connector being configured to hold a first end of the heater in the longitudinal direction and a first end of the holder in the longitudinal direction (seen in figures 9-17), 
wherein the holder includes a first surface (figure 15, 23a) located on a heater side and supporting the heat conductive sheet (see figure 15), and a second surface located on the heater side and supporting the first end of the heater (the surface of 23 that contacts 30), the second surface being located at a position different from a position of the first surface and nearer to the heater than the first surface in a direction orthogonal to the substrate (seen in figure 15), and 
wherein a height of a step formed between the first surface and the second surface is greater than a thickness of the heat conductive sheet (the step height between the two surfaces is clearly larger than the thickness of 40 in the embodiment).
Regarding Claim 2, Furuichi teaches the heating unit according to claim 1, wherein the supply terminal is located at a position spaced apart from the heat conductive sheet in the longitudinal direction (see figure 15 for teachings of this and also 17 for general components), and wherein a length of the heat conductive sheet in the longitudinal direction is greater than that of the resistance heating element (figure 16).
Regarding Claim 3, Furuichi teaches the heating unit according to claim 2, wherein a length of the substrate in the longitudinal direction is greater than that of the heat conductive sheet (see figure 15).
Regarding Claim 4, Furuichi teaches the heating unit according to claim 1, wherein a length of the first surface in the longitudinal direction is greater than that of the heat conductive sheet (see figure 15).
Regarding Claim 5, Furuichi teaches the heating unit according to claim 1 wherein the heat conductive sheet is made of aluminum or an aluminum alloy [0117].
Regarding Claim 6, Furuichi teaches the heating unit according to claim 1, wherein a thickness of the heat conductive sheet is 0.2 mm to 0.3mm [0070].
Regarding Claim 7, Furuichi teaches the heating unit according to claim 1, wherein a height of the step is 0.4 mm to 0.5mm (seen in figure 15 and [0070]).
Regarding Claim 8, Furuichi teaches the heating unit according to claim 1, wherein a height of the step is 0.1 mm to 0.2mm greater than a thickness of the heat conductive sheet (seen in figure 15 and [0070]).
Regarding Claim 9, Furuichi teaches the heating unit according to claim 1, wherein the holder includes a third surface located on the heater side and supporting a second end of the heater in the longitudinal direction, the third surface being located at a position different from a position of the first surface and being the same position as the second surface in a direction orthogonal to the first surface (seen in figure 15).
Regarding Claim 10, Furuichi teaches the heating unit according to claim 1, wherein the connecting terminal is made of a metal plate having elasticity (see figure 11 in which a metal spring plate is shown [0071]).
Regarding Claim 11, Furuichi teaches the heating unit according to claim 1, further comprising a pressure member, the belt being interposed between the pressure member and the heater, wherein a length of the heat conductive sheet in the longitudinal direction is greater than that of the pressure member (seen in figure 15).
Regarding Claim 12, Furuichi teaches the heating unit according to claim 1, wherein two resistance heating elements are provided, and the two resistance heating elements are respectively disposed so as to extend in the longitudinal direction and so as to be spaced apart from each other in parallel in a short-side direction orthogonal to the longitudinal direction (seen in figure 15).
Regarding Claim 13, Furuichi teaches the heating unit according to claim 12, wherein the heater includes a conducting wire connected to a first end of each of the two resistance heating elements, and the supply terminal for supplying power is provided at an end portion of the conducting wire of each of the two resistance heating elements (seen in figures 4-8 and 15 and [0071]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A HARRISON whose telephone number is (571)272-3573. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLAYTON LABALLE can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/MICHAEL A HARRISON/Examiner, Art Unit 2852